                                                              Case 2:14-cv-01907-JCM-DJA Document 114 Filed 11/14/19 Page 1 of 3



                                                          1    JAMES P. KEMP, ESQUIRE
                                                               Nevada Bar No. 006375
                                                          2    KEMP & KEMP, ATTORNEYS AT LAW
                                                          3    7435 W. Azure Drive, Suite 110,
                                                               Las Vegas, NV 89130
                                                          4    (702) 258-1183 tel./(702) 258-6983 fax
                                                               jp@kemp-attorneys.com
                                                          5    Attorney for Plaintiff JACQUELYNN NICKLER
                                                          6                             UNITED STATES DISTRICT COURT
                                                          7                                    DISTRICT OF NEVADA
                                                          8
                                                               JACQUELYNN NICKLER,                           )     Case No. 2:14-cv-01907-JCM-DJA
                                                          9                                                  )
                                                                                                             )     STIPULATION AND ORDER TO
                                                         10                     Plaintiff,
                                                                                                             )     EXTEND TIME FOR PLAINTIFF
                                                                       vs.                                   )     TO REPLY TO DEFENDANTS’
                                                         11                                                  )     OPPOSITIONS TO MOTION
                                                         12    COUNTY OF CLARK, organized and of the )             FOR LEAVE TO FILE
                                                               existing under the laws of State of Nevada;   )     AMENDED COMPLAINT
                                                         13    STEVEN D. GRIERSON, court administrator, )              (FIRST REQUEST)
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                               individually; KATHLEEN LAMBERMONT, )
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14    administrator of the Clark County District
KEMP & KEMP




                                                                                                             )
                      ATTORNEYS AT LAW




                                                               Attorney’s office, individually; and, DOE 1   )
                                                         15
                                                               through 10, inclusive;                        )
                                                         16                                                  )
                                                                               Defendants.                   )
                                                         17                                                .

                                                         18
                                                                       The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         19

                                                         20    time for Plaintiff to reply to the Defendants’ oppositions (ECF Nos. 108 and 109) to

                                                         21    Plaintiff’s motion seeking leave to file a First Amended Complaint. (ECF No. 103) Also
                                                         22    Defendants Clark County and Lambermont filed a separate Joinder to Defendant
                                                         23
                                                               Grierson’s Opposition (ECF No. 112). The proposed extension is from the current due
                                                         24
                                                               date of Thursday, November 14, 2019 through and including Thursday, November 21,
                                                         25
                                                               2019.
                                                         26
                                                         27            This is the first request for an extension of this deadline. The parties provide the

                                                         28

                                                                                                               1
                                                              Case 2:14-cv-01907-JCM-DJA Document 114 Filed 11/14/19 Page 2 of 3



                                                          1    following information to the Court regarding the proposed extension of time:
                                                          2               1. Plaintiff’s counsel has informed Defense counsel that an extension to file
                                                          3
                                                                              the reply is needed because due to the Veterans Day holiday weekend, with
                                                          4
                                                                              a number of longstanding family plans and responsibilities there has been
                                                          5
                                                                              insufficient time for Plaintiff’s counsel to respond to the 19 page and 12
                                                          6

                                                          7                   page Oppositions and the five page Joinder;

                                                          8               2. Plaintiff’s counsel has family in from Florida and Washington for a long

                                                          9                   planned family get together surrounding Plaintiff’s son playing in his Las
                                                         10                   Vegas Academy band concert at the Smith Center on Wednesday night,
                                                         11
                                                                              November 13, 2019.      These family members arrived on Saturday and
                                                         12
                                                                              Tuesday respectively and the last of them do not leave until this coming
                                                         13
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                              Saturday.
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15               3. Additionally, Plaintiff’s counsel has had a very heavy workload in this

                                                         16                   period. On November 12 he had a morning hearing in state court and an

                                                         17                   afternoon deposition in another cases against Clark County at the office of
                                                         18
                                                                              Mr. Freeman (opposing counsel in this matter for Clark County and
                                                         19
                                                                              Lambermont). Then on Wednesday, November 13 Plaintiff’s counsel had
                                                         20
                                                                              a lengthy settlement conference with Magistrate Judge Albregts followed
                                                         21
                                                                              by an administrative Workers’ Compensation appeal hearing and then
                                                         22

                                                         23                   several client meetings.   Thursday, November 14 must be devoted to

                                                         24                   opposing a Summary Judgment Motion, the opposition being due on
                                                         25                   Monday, November 18, 2019.
                                                         26
                                                               ///
                                                         27

                                                         28

                                                                                                              2
                                                              Case 2:14-cv-01907-JCM-DJA Document 114 Filed 11/14/19 Page 3 of 3



                                                          1             This stipulation to extend the deadline is made in good faith and not for purposes of
                                                          2    delay.
                                                          3
                                                               Dated: November 14, 2019                              Dated: November 14, 2019
                                                          4

                                                          5
                                                               /s/    James P. Kemp                                  /s/    Robert W. Freedman, Jr.
                                                          6    James P. Kemp, Esq.                                   Robert W. Freedman, Jr., Esq.
                                                          7    KEMP & KEMP ATTORNEYS AT LAW                          LEWIS BRISBOIS BISGAARD & SMITH
                                                               7435 West Azure Drive, Suite 110                      6385 S. Rainbow Blvd., Ste. 600
                                                          8    Las Vegas, NV 89130                                   Las Vegas, NV 89118
                                                               (702) 258-1183/ 258-6983 fax                          (702) 893-3383 / (702) 893-3789 fax
                                                          9    Attorney for Plaintiffs                               Robert.freeman@lewisbrisbois.com
                                                                                                                     Attorneys for Defendants Clark County and
                                                         10                                                          Kathleen Lambermont
                                                         11
                                                                                                                            /s/ D. Randall Gilmer
                                                         12                                                          D. Randall Gilmer, Esq.
                                                                                                                     OFFICE OF ATTORNEY GENERAL
                                                         13                                                          555 E. Washington Avenue, Suite 2600
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                                                                     Las Vegas, NV 89101
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                                                                     (702) 486-3427 / (702) 486-3774 fax
                                                         15                                                          drgilmer@ag.nv.gov
                                                                                                                     Attorney for Steven D. Grierson
                                                         16
                                                                                                      IT IS SO ORDERED:
                                                         17

                                                         18
                                                         19                                           MAGISTRATE JUDGE

                                                         20                                                  November 18, 2019
                                                                                                      Dated:______________________________
                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                3
